Case 2:18-cv-11273-MCA-LDW Document 1115 Filed 10/12/20 Page 1 of 6 PageID: 28135




                                                      October 12, 2020

  VIA E-MAIL AND ECF


  Special Master Thomas P. Scrivo, Esq.
  O'Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009
  tscrivo@oslaw.com


         RE:     Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                 Docket No. 2:18-cv-11273-MCA-JAD


  Dear Special Master Scrivo:

          I write on behalf of the Small Parties Group (“SPG”) in advance of the October 14, 2020
  status conference. As indicated this past Friday, the SPG does not believe any specific issues are
  ripe for the Special Master’s consideration at the conference on Wednesday. Nevertheless, the
  SPG does have updates to share on the following discovery-related issues:

         (1) The SPG’s Motion to Compel Production of Documents Withheld as Privileged;

         (2) Status of the SPG Members’ Electronically Stored Information (“ESI”) Discovery;

         (3) Deposition Protocols;

         (4) The SPG’s Proposed Admissibility Stipulation; and

         (5) Other Discovery Issues

         1. The SPG’s Motion to Compel

          On August 11, 2020, the SPG filed its Motion to Compel the production of documents
  OxyChem has wrongly withheld as privileged or protected. Conceding certain aspects of the SPG’s
  motion, OxyChem focused its August 28, 2020 Opposition primarily on its purported common
  interest privilege with Maxus and new claims not asserted during meet-and-confers over the past
  8 months (that the documents turned over by Maxus to OxyChem after Maxus went into
  bankruptcy are protected by a “joint-client” privilege). On the day of its filing, OxyChem also
  amended its privilege log for a fourth time and released numerous additional documents that had
  previously been withheld as privileged. The SPG’s Reply was filed on September 18, 2020, and
  the Motion is now ripe for the Special Master’s resolution.



                                                                                            16141654.1
Case 2:18-cv-11273-MCA-LDW Document 1115 Filed 10/12/20 Page 2 of 6 PageID: 28136

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  October 12, 2020
  Page 2

             2. Status of the SPG’s ESI Discovery

          Pursuant to the Special Master’s August 3, 2020 Order1 instructing the parties to provide
  monthly updates on their ESI production, the SPG reports that the SPG parties have continued to
  make substantial progress on their production of ESI since the August 12th status conference. As
  of the writing of this letter, roughly 30 SPG parties (with ESI) have completed their ESI searches
  and production. Attached please find a chart with the current status of ESI production for the
  remaining SPG parties.2

             3. Deposition Protocols

          During the August status conference, the parties and the Special Master discussed issues
  related to the scheduling of depositions in this case. Subsequently, on August 24, the SPG provided
  a draft deposition protocol to OxyChem. On August 26, the parties held a meet-and-confer to
  discuss the SPG’s draft protocol. At the conclusion of the meet-and-confer, counsel for OxyChem
  indicated that OxyChem would provide comments on the SPG’s draft deposition protocol. Four
  weeks later, on September 23, OxyChem finally provided its comments to the SPG.

          On October 9, 2020, the parties conducted a follow-up meet-and-confer to discuss the
  OxyChem’s proposed revisions to the SPG’s draft deposition protocol, as well as other discovery
  issues. During the conference, counsel for the SPG advised OxyChem that the SPG would consider
  the points raised during the October 9 meet-and-confer, and circulate responsive comments to the
  latest draft by the end of the week of October 12. The parties should be able to submit a joint
  proposed protocol to the Special Master in advance of the next status conference, highlighting any
  areas of disagreement.

          While the SPG remains hopeful that the parties will agree on many aspects of a deposition
  protocol, it is likely that some issues will require the Special Master’s attention, including issues
  relating to number of depositions the parties are permitted to take, the time limits applicable to
  those depositions, and issues relating to the Rule 30(b)(6) deposition process.

             4. The SPG’s Proposed Admissibility Stipulation

           On September 22, 2020, the SPG proposed a stipulation to OxyChem addressing
  admissibility issues related to ancient documents and prior deposition and trial testimony. In a case
  like this one, where many of the documents date back several decades and a large number of
  witnesses are already deceased, the SPG believes that engaging in this stipulation process would
  promote judicial economy, enhance the efficacy of the fact discovery process, and conserve
  valuable time and resources for the sake of all of the parties in this litigation. The SPG’s proposal
  is to establish a structured process whereby parties can exchange lists of documents or transcripts
  of former testimony which parties may use in this litigation and receiving parties can accordingly
  object to such use. The process would simplify and organize efforts by the parties to resolve, at an

  1
      Order Extending the Fact Discovery End Date (ECF No. 1084).
  2
      ESI Production Status Update, attached as Exhibit 1.



                                                       2
                                                                                              16141654.1
Case 2:18-cv-11273-MCA-LDW Document 1115 Filed 10/12/20 Page 3 of 6 PageID: 28137

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  October 12, 2020
  Page 3

  early stage in discovery, threshold admissibility issues relating to certain categories of documents
  and transcripts, such as ancient documents under Rule 803(16) of the Federal Rules of Evidence,
  or decades-old former testimony for unavailable witnesses under Rule 804(b)(1).

          The parties discussed the SPG’s proposal during their October 9th meet-and-confer. On
  October 12, OxyChem provided redlines that largely rejected the SPG’s proposed stipulation and
  indicated an unwillingness to consider whether prior testimony should qualify as non-hearsay.
  While the SPG is still considering OxyChem’s proposed revisions, the SPG anticipates that it may
  have to file a motion on certain issues that it hoped to address through the stipulation process it
  proposed. The benefit of addressing these issues in the near term is that it will provide clarity to
  the parties on the admissibility of certain key evidence in advance of deposition discovery. As with
  the deposition protocol, the SPG believes it is premature to raise these topics at the status
  conference on October 14.

             5. Other Discovery Issues

                     a. Deficiencies in OxyChem’s ESI Production

          In the August 3, 2020 Order, the parties were also instructed “to alert the Special Master
  of any issues that may result in delay or disputes related to ESI.”3 Accordingly, the SPG provides
  the following potential disputes related to OxyChem’s ESI production efforts to date, which
  increasingly reveal a fundamental deficiency in its overall discovery approach in this case, an
  approach seemingly designed to exclude relevant witnesses, documents, and information.

          While OxyChem has been claiming for months now that its production is nearly complete,
  it actually has produced very little non-duplicative ESI in this case thus far. Although OxyChem
  represented to the Special Master ahead of the August status conference that it had by that point
  produced 141,688 “total ESI”, the vast majority of that production is of Tierra’s documents or
  comes from the Intelligence Group, a non-party consultant who made productions in response to
  an SPG subpoena. The reality is that OxyChem has produced little more than 10,000 non-sampling
  data related documents. Furthermore, as of the time of this letter, OxyChem has produced ESI
  from only 8 of the 26 custodians it identified in September 2019, and the largest production has
  no individual custodian data at all, as it was simply transferred from a hard drive labeled
  “GSH_S_DRIVE”.

                     b. OxyChem’s Omission of Numerous Custodians with Relevant Information

          The SPG’s review of OxyChem’s ESI also indicates that OxyChem has omitted several
  relevant custodians from its productions in this case. The SPG provided OxyChem with a list of
  25 potentially-relevant omitted custodians. During the October 9th meet-and-confer, OxyChem
  indicated that it would shortly be providing additional information to the SPG in writing about its



  3
      Order Extending the Fact Discovery End Date (ECF No. 1084).



                                                       3
                                                                                             16141654.1
Case 2:18-cv-11273-MCA-LDW Document 1115 Filed 10/12/20 Page 4 of 6 PageID: 28138

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  October 12, 2020
  Page 4

  efforts to locate relevant custodians in this case. After the SPG receives that correspondence, it
  will be in a position to address whether this issue warrants the Special Master’s attention.

           One notable omission from OxyChem’s custodian list is Frank Parigi, Vice President and
  General Counsel for Glenn Springs, who: (1) was identified on OxyChem’s initial disclosures; (2)
  verified OxyChem’s interrogatory answers; and (3) was OxyChem’s corporate representative for
  four days of Rule 30(b)(6) testimony in the Spill Act litigation. While OxyChem has pointed to
  the discovery protocol as not requiring the search of in-house counsel files for responsive
  documents,4 that provision clearly cannot be invoked to protect relevant documents of a potential
  trial witness like Mr. Parigi, who has been Vice President of Glenn Springs, the environmental
  remediation arm of the Occidental companies, for more than a decade. The parties also discussed
  the issue of Frank Parigi specifically during their October 9, 2020 meet-and-confer, after
  OxyChem indicated in prior correspondence that the parties were at an impasse on the issue.
  During the conference, OxyChem reiterated that it would not change its position as to Mr. Parigi’s
  documents. Thus, while this issue is not yet ripe for the Special Master, the SPG believes it may
  be necessary for the Special Master to address the issue at the next conference, as OxyChem cannot
  shield relevant documents from one of the witnesses it chose to identify on its Rule 26 disclosures
  in this case.

                   c. OxyChem’s Withholding Spill Act Transcripts and Exhibits

          The SPG would also like to update the Special Master on its efforts to rectify OxyChem’s
  failure to produce 100 deposition transcripts and related exhibits from the Spill Act litigation,
  which are directly responsive to a Request for Production served by the SPG on March 5, 2019.
  After repeated inquiries by the SPG, OxyChem finally completed its production of 97 of these
  transcripts on October 6, 2020.5

          While the SPG is still conducting its review of these transcripts, it is already apparent that
  much of this testimony is highly relevant to this case in general, as well as to specific arguments
  made by OxyChem in support of its claim that it shared a common interest privilege with Maxus
  and Tierra. For example, two transcripts produced for the first time on October 6, 2020 are
  depositions of David Rabbe, the former president of Tierra, who OxyChem relied upon for a
  foundational affidavit attached to its recent Response to the SPG’s Motion to Compel. Another
  transcript was of a deposition of James F. Kelley, former Vice President of Diamond Shamrock
  Chemical Corporation. Portions of Mr. Kelley’s testimony relate to a 1975 tolling agreement, or
  production contract, whereby Chemicaland Corporation would produce 2,4-D acid exclusively for
  OxyChem, in effect making OxyChem a CERCLA “operator” of the Lister Facility during that




  4
    Emails between James W. Beers, Jr. and John J. McDermott (June 22, 2020 to July 31, 2020), attached as Exhibit
  2; Dkt. 544 at ¶ 4(c).
  5
    Letter from John J. McDermott to James W. Beers (Aug. 7, 2020), attached as Exhibit 3. OxyChem produced 47
  transcripts on August 6, 2020 and another 47 on October 6, 2020.



                                                       4
                                                                                                          16141654.1
Case 2:18-cv-11273-MCA-LDW Document 1115 Filed 10/12/20 Page 5 of 6 PageID: 28139

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  October 12, 2020
  Page 5

  time period.6 Despite the undeniable relevance of these and other transcripts, OxyChem delayed
  producing them to the SPG for more than a year and still has not produced the related exhibits.

           During the meet-and-confer on October 9, 2020, OxyChem again promised—as it has for
  months—to produce the deposition exhibits. However, OxyChem continues to withhold three
  remaining transcripts, because they relate to OxyChem’s $190 million settlement with NJDEP for
  its direct liability for its own “distinct conduct” at the Lister Facility.7 The SPG continues to review
  the transcripts that were just produced, after which the SPG will determine whether the issue needs
  to be brought to the Special Master’s attention. Regardless, OxyChem’s delay in producing this
  discovery has hindered the SPG’s ability to prepare for deposition discovery.

                   d. OxyChem’s Deficient Response to Interrogatory No. 14

          The SPG has been conferring with OxyChem for several months in an effort to persuade
  OxyChem to amend its evasive and incomplete response to Interrogatory No. 14. Interrogatory
  No. 14 is straightforward and designed to obtain information about individuals who may have
  knowledge relevant to this litigation.8 Rather than provide this information, OxyChem interpreted
  the request so narrowly as to preclude the identification of even a single current or former
  employee with job responsibilities related to the Lister Avenue site or the associated contamination
  of the Lower Passaic River.9 In doing so, OxyChem parses the language of the request and suggests
  the SPG did not use the “magic language” that would have elicited information about its own
  employees and agents.10 Furthermore, while OxyChem insists it has a “bedrock alliance” with its
  indemnitors, Maxus and Tierra, in its opposition to the SPG’s motion to compel,11 it rejects the
  characterization of these same allies as agents for purposes of this request.

         During the meet-and-confer on October 9, OxyChem acknowledged that the requested
  information was discoverable, but still refused to amend its response to this interrogatory. Instead,
  OxyChem stated that it preferred that the SPG to serve additional interrogatories to obtain this
  information.

                   e. The SPG’s Supplemental Responses to Interrogatory No. 22

         Finally, as discussed during the August 12, 2020 status conference, in addition to the
  aggregate cost information that has been provided, the SPG is working expeditiously to identify
  and produce information regarding individual SPG parties’ past costs.12 The SPG continues to

  6
    Notably, OxyChem declined to name James F. Kelley in its initial disclosures, despite doing so in the Spill Act
  litigation.
  7
    See Exhibit 10 to Plaintiff Occidental Chemical Corporation’s Response to Motion by the Small Parties Group for
  an Order Compelling Plaintiff to Produce Documents It Has Withheld as Privileged.
  8
    Letter from James W. Beers, Jr. to John J. McDermott & Kathy D. Patrick (July 21, 2020), attached as Exhibit 4.
  9
    Letter from Kathy D. Patrick to Jeffrey D. Talbert & James W. Beers, Jr. (Aug. 10, 2020), attached as Exhibit 5.
  10
     Letter James W. Beers, Jr. to John J. McDermott & Kathy D. Patrick (Aug. 17, 2020), attached as Exhibit 6.
  11
     Plaintiff Occidental Chemical Corporation’s Response to Motion by the Small Parties Group for an Order
  Compelling Plaintiff to Produce Documents it has Withheld as Privileged or Protected, Dkt 1102, at 27.
  12
     August 12, 2020, Conf. Tr. 49:18-25.



                                                        5
                                                                                                            16141654.1
Case 2:18-cv-11273-MCA-LDW Document 1115 Filed 10/12/20 Page 6 of 6 PageID: 28140

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  October 12, 2020
  Page 6

  make progress on this effort, including production of supporting documents. The SPG plans to
  serve supplemental Initial Disclosures and responses to Interrogatory No. 22 shortly.

                                          *   *      *

         Thank you for your time and consideration. I look forward to discussing these and other
  matters further with you on October 14, 2020.

                                              Respectfully Submitted,

                                              Common Counsel for the Small Parties Group

                                              /s/ Jeffrey D. Talbert
                                              PRETI, FLAHERTY, BELIVEAU &
                                              PACHIOS, LLP
                                              One City Center
                                              Portland, ME 04101
                                              Telephone: 207.791.3239
                                              Jeffrey D. Talbert, Esq. (admitted pro hac vice)




                                              6
                                                                                           16141654.1
